The State of /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 24, 2015

                                     No. 04-14-00551-CV

                                         Pablo SOLIZ,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 79th Judicial District Court, Brooks County, Texas
                               Trial Court No. 14-02-16542-CV
                           David Wellington Chew, Judge Presiding


                                        ORDER
       Appellant’s motion for leave to file an amended brief is granted. The court will not grant
leave for appellant to further supplement or amend his brief in the absence of a court order or
extraordinary circumstances.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court